
	
		I
		112th CONGRESS
		1st Session
		H. R. 3494
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Heck introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Appropriations,
			 the Budget, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore faith and trust in the United States economy
		  and financial system by reducing Federal spending, reducing the size of the
		  Federal workforce, liquidating certain property and assets of the Federal
		  Government, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Restoring America’s Faith and Trust
			 Act.
			(b)FindingsCongress finds the following:
				(1)The Federal budget deficit has
			 unsustainably been more than $1 trillion for each of fiscal years 2009, 2010,
			 and 2011.
				(2)The credit rating of the debt of the United
			 States has been downgraded from AAA to AA+ by Standard and Poor’s.
				(3)The United States needs to take necessary
			 and immediate action to stabilize the debt burden of the Federal government.
				(4)Congress is obligated to enact policy that
			 restores America’s faith and trust.
				2.Reduction of
			 Federal spending
			(a)Rescissions
				(1)Fiscal year
			 2012Of the discretionary budget authority provided for fiscal
			 year 2012 in all appropriations Acts, 50 percent of the amount that exceeds the
			 discretionary budget authority for fiscal year 2006 in all appropriations Acts
			 is rescinded.
				(2)Fiscal year
			 2013On October 1, 2012, of the discretionary budget authority
			 provided for fiscal year 2013 in all appropriations Acts, any amount that
			 exceeds the discretionary budget authority provided for fiscal year 2006 in all
			 appropriations Acts is rescinded.
				(3)Fiscal year
			 2014On October 1, 2013, of
			 the discretionary budget authority provided for fiscal year 2014 in all
			 appropriations Acts, any amount that exceeds the discretionary budget authority
			 provided for fiscal year 2006 in all appropriations Acts is rescinded.
				(b)Subsequent
			 appropriation lawsIn the case of any fiscal year 2012, 2013, or
			 2014 appropriation Act enacted after the enactment of this section, any
			 rescission required by subsections (a)(1), (a)(2), or (a)(3) shall take effect
			 immediately after the enactment of such Act.
			(c)OMB
			 reportWithin 30 days after
			 the enactment of any fiscal year 2012, 2013, or 2014 appropriations Act, the
			 Director of the Office of Management and Budget shall submit to the Committees
			 on Appropriations of the House of Representatives and the Senate a report
			 specifying the account and amount of each rescission made pursuant to
			 subsection (a).
			(d)Limitation on
			 spending increases
				(1)In
			 generalFor any fiscal year beginning after fiscal year 2013, the
			 total new budget authority provided for such fiscal year shall not increase
			 from the previous fiscal year level at a rate that is greater than the
			 percentage by which the gross domestic product of the United States increases
			 from such previous year. If there is no increase in gross domestic product, the
			 total new budget authority for a fiscal year shall not be higher than the
			 previous fiscal year level.
				(2)Measurement of
			 GDPFor purposes of applying paragraph (1) to a fiscal year, the
			 Bureau of Economic Analysis of the Department of Commerce shall determine the
			 gross domestic product before the start of the second quarter of the previous
			 fiscal year.
				3.Reduction of the
			 Federal workforce through voluntary separation
			(a)LimitationThe President, through the Office of
			 Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that the total number of
			 Federal employees (as determined under subsection (b)) shall not exceed the
			 total number of Federal employees as of October 1, 2007 (as so determined). The
			 reduction of employees from the civil service (as that term is defined in
			 section 2101 of title 5, United States Code) required under this subsection
			 shall be achieved only through voluntary separation of such an employee.
			 Nothing in this section shall be construed to prevent an agency from separating
			 an employee for any other permissible reason.
			(b)Monitoring and
			 notificationThe Office of
			 Management and Budget (in consultation with the Office of Personnel
			 Management)—
				(1)shall continuously monitor all agencies and
			 make a determination, as of 90 days after the date of enactment of this
			 section, and the last day of each quarter of each fiscal year beginning
			 thereafter, as to whether or not the total number of Federal employees exceeds
			 the maximum number allowable under subsection (a); and
				(2)whenever a determination under paragraph
			 (1) is made that the total number of Federal employees exceeds the maximum
			 number allowable under subsection (a), shall provide written notice to that
			 effect to the President and Congress within 14 days after the last day of the
			 quarter to which such determination relates.
				(c)ComplianceWhenever the Office of Management and
			 Budget provides written notice under subsection (b)(2) that the total number of
			 Federal employees exceeds the maximum number allowable under subsection (a), no
			 agency may thereafter appoint any employee to fill any vacancy within such
			 agency until the Office of Management and Budget provides written notice to the
			 President and Congress of a determination under subsection (b)(1) that the
			 total number of Federal employees no longer exceeds the maximum number
			 allowable under subsection (a). Any notice under the preceding sentence shall
			 be provided within 14 days after the last day of the quarter to which the
			 determination relates.
			(d)Waiver
				(1)EmergenciesThis section may be waived upon a
			 determination by the President that—
					(A)the existence of a state of war or other
			 national security concern so requires; or
					(B)the existence of an extraordinary emergency
			 threatening life, health, public safety, property, or the environment so
			 requires.
					(2)Agency
			 efficiency or critical missionThis section may be waived, with respect to
			 a particular position or category of positions in an agency, upon a
			 determination by the President and Congress that the efficiency of the agency
			 or the performance of a critical agency mission so requires.
				(e)Counting
			 ruleFor purposes of this
			 section, any determination of the number of employees in an agency shall be
			 expressed on a full-time equivalent basis.
			(f)Limitation on
			 procurement of service contractsThe President, through the Office of
			 Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this section, except—
				(1)in cases in which
			 a cost comparison demonstrates that such contracts would be to the financial
			 advantage of the Government;
				(2)in the case of an extraordinary emergency
			 threatening life, health, public safety, property, or the environment;
			 or
				(3)in cases in which
			 agency efficiency or the performance of a critical agency mission so
			 requires.
				(g)RegulationsAny
			 regulations necessary to carry out this section may be prescribed by the
			 President or his designee.
			(h)DefinitionsFor the purpose of this section—
				(1)the term total number of Federal
			 employees means the total number of Federal employees in all
			 agencies;
				(2)the term Federal employee
			 means an employee as defined by section 2105 of title 5, United States Code;
			 and
				(3)the term agency means an
			 Executive agency as defined by section 105 of title 5, United States Code,
			 excluding the Government Accountability Office.
				4.Federal real
			 property disposal program
			(a)Expedited
			 disposal of real propertyThe
			 Administrator of General Services (in this section referred to as the
			 Administrator), in consultation with the Director of the Office
			 of Management and Budget (in this section referred to as the
			 Director), shall conduct a program, to be known as the
			 Federal Real Property Disposal Program, under which surplus real
			 property may be disposed of in accordance with this section.
			(b)Surplus property
			 databaseNot later than 90
			 days after the date of the enactment of this Act, the Administrator, in
			 consultation with the Director, shall establish and maintain a database of all
			 surplus real property and make such database available to the public.
			(c)Disposal
				(1)In
			 generalThe Administrator
			 shall—
					(A)not later than September 30 of each year,
			 submit to Congress a report on the total fair market value of all surplus real
			 property for that fiscal year;
					(B)based on the
			 report submitted pursuant to subparagraph (A), dispose of 97% of such total
			 fair market value of surplus real property under the Federal Real Property
			 Disposal Program during the following fiscal year; and
					(C)make such property
			 available for sale to State and local governments and to the public, in
			 accordance with paragraph (2).
					(2)Expedited
			 disposal requirements
					(A)Expedited
			 disposal of real property definedFor purposes of the Federal Real Property
			 Disposal Program, an expedited disposal of real property is a sale
			 of surplus real property for cash that is conducted pursuant to the
			 requirements of section 545 of title 40, United States Code.
					(B)Fair market
			 value requirementReal
			 property sold under the program must be sold at not less than the fair market
			 value as determined by the Administrator in consultation with the head of the
			 executive agency. Costs associated with disposal may not exceed the fair market
			 value of the property unless the Administrator approves incurring such
			 costs.
					(C)Monetary
			 proceeds requirementReal property may be sold under the program
			 only if the property will generate monetary proceeds to the Federal Government,
			 as provided in subparagraph (B). A disposal of real property under the program
			 may not include any exchange, trade, transfer, acquisition of like-kind
			 property, or other non-cash transaction as part of the disposal.
					(D)Purchase by
			 State or local government and the public
						(i)State or local
			 governmentThe Administrator
			 shall make real property under the program first available for sale to State
			 and local governments for a period of 45 days.
						(ii)Public
			 saleAfter the expiration of the period described in clause (i),
			 if the Administrator has received no offer from a State or local government to
			 purchase real property under the program, the Administrator shall make such
			 property available for sale to the public.
						(iii)ExtensionIf the Administrator receives an offer from
			 a State or local government during the period described in clause (i), the
			 Administrator may have an additional 30 days from the expiration of the period
			 described in clause (i) to finalize the sale. After the expiration of the
			 additional 30 days, the Administrator shall make such property available for
			 sale to the public.
						(iv)State
			 definedIn this subparagraph,
			 the term State means each of the several States, the District of
			 Columbia, each territory or possession of the United States, and each federally
			 recognized Indian tribe.
						(E)Rule of
			 constructionNothing in this section shall be construed as
			 terminating or in any way limiting authorities that are otherwise available to
			 agencies under other provisions of law to dispose of Federal real property,
			 except as provided in subparagraph (F).
					(F)Exemption from
			 certain requirementsAny expedited disposal of real property
			 conducted under this section shall not be subject to—
						(i)subchapter IV of chapter 5 of subtitle I of
			 title 40, United States Code;
						(ii)sections 550 and 553 of title 40, United
			 States Code;
						(iii)section 501 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
						(iv)any
			 other provision of law authorizing the no-cost conveyance of real property
			 owned by the Federal Government; or
						(v)any congressional notification requirement
			 other than that in section 545 of title 40, United States Code.
						(3)ExceptionThe Director shall not include for purposes
			 of the Federal Real Property Disposal Program any parcel of real property,
			 building, or other structure located on such real property that is to be closed
			 or realigned under the Defense Base Closure and Realignment Act of 1990 (10
			 U.S.C. 2687 note).
				(d)Special rules
			 for deposit and use of proceeds from expedited disposals
				(1)ReimbursementExecutive
			 agencies that conduct expedited disposals of real property under this section
			 shall be reimbursed from the proceeds for the administrative expenses
			 associated with the disposal of such property. Such amounts will be credited as
			 offsetting collections to the account that incurred such expenses, to remain
			 available until expended subject to appropriations.
				(2)Distribution of
			 proceedsAfter payment of
			 such administrative costs, the balance of the proceeds shall be distributed as
			 follows:
					(A)Eighty percent
			 shall be deposited into the General Fund of the Treasury for Federal budget
			 deficit reduction.
					(B)Twenty percent shall be deposited into the
			 account of the agency that owned the real property and initiated the disposal
			 action. Such funds shall be available without further appropriation, to remain
			 available for the period of the Federal Real Property Disposal Program, for
			 activities related to Federal real property capital improvements and disposal
			 activities.
					(e)DefinitionsIn
			 this section:
				(1)Executive
			 agencyThe term executive agency has the meaning
			 given that term under section 102(4) of title 40, United States Code.
				(2)Surplus
			 propertyThe term surplus property has the meaning
			 given that term under section 102(10) of title 40, United States Code.
				(3)Surplus real
			 propertyThe term surplus real property means real
			 property that is surplus property.
				(f)Annual
			 report
				(1)In
			 generalNot later than
			 December 31 of each year, the Administrator, in consultation with the Director,
			 shall submit a report to the congressional committees listed in paragraph (3)
			 based on data submitted from all executive agencies, for the previous fiscal
			 year, detailing executive agency efforts to reduce real property assets and the
			 information required by paragraph (2).
				(2)Report
			 contentsThe report shall
			 contain the following information:
					(A)The aggregated
			 estimated market value and number of real property assets under the custody and
			 control of all executive agencies, set forth government-wide and by agency, and
			 for each at the constructed asset level and at the facility/installation
			 level.
					(B)The aggregated
			 estimated market value and number of surplus and excess real property assets
			 under the custody and control of all executive agencies, set forth
			 government-wide and by agency, and for each at the constructed asset level and
			 at the facility/installation level.
					(C)(i)The aggregated cost for
			 maintaining all surplus and excess real property under the custody and control
			 of all executive agencies, set forth government-wide and by agency, and for
			 each at the constructed asset level and at the facility/installation
			 level.
						(ii)For purposes of clause (i), costs
			 for real properties owned by the Federal Government shall include recurring
			 maintenance and repair costs, utilities, cleaning and janitorial costs, and
			 roads and grounds expenses.
						(iii)For purposes of clause (i), costs
			 for real properties leased by the Federal Government shall include lease costs,
			 including base and operating rent and any other relevant costs listed in clause
			 (ii) not covered in the lease contract.
						(D)The aggregated
			 estimated deferred maintenance costs of all real property under the custody and
			 control of all executive agencies, set forth government-wide and by agency, and
			 for each at the constructed asset level and at the facility/installation
			 level.
					(E)For each surplus
			 real property disposed of, an indication of—
						(i)the
			 geographic location with address and description of such property;
						(ii)the
			 size, including square footage and acreage, of such property;
						(iii)the date and
			 method of disposal;
						(iv)the
			 estimated replacement value of such property; and
						(v)the
			 proceeds obtained from the disposition of such property.
						(F)The amount of time required to fully
			 dispose of surplus and excess real property under the custody and control of
			 all executive agencies, set forth government-wide and by agency, and for each
			 at the constructed asset level and at the facility/installation level.
					(G)The cost to dispose of surplus and excess
			 real property under the custody and control of all executive agencies, set
			 forth government-wide and by agency, and for each at the constructed asset
			 level and at the facility/installation level.
					(H)A description of whether the Administrator
			 disposed of 97% of the total fair market value of surplus real property under
			 the Federal Real Property Disposal Program pursuant to subsection (c).
					(I)Such other
			 information as the Administrator considers appropriate.
					(3)Congressional
			 committeesThe congressional committees listed in this paragraph
			 are as follows:
					(A)The Committee on Oversight and Government
			 Reform and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
					(B)The Committee on
			 Homeland Security and Governmental Affairs and the Committee on Environment and
			 Public Works of the Senate.
					5.Sale of certain
			 Federal lands previously identified as suitable for disposal
			(a)Competitive sale
			 of landsThe Secretary shall
			 offer the identified Federal lands for disposal by competitive sale for not
			 less than fair market value as determined by an independent appraiser.
			(b)Existing
			 rightsThe sale of identified Federal lands under this section
			 shall be subject to valid existing rights.
			(c)Proceeds of sale
			 of landsAll net proceeds from the sale of identified Federal
			 lands under this section shall be deposited directly into the Treasury for
			 reduction of the public debt.
			(d)ReportNot later than 4 years after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate—
				(1)a list of any
			 identified Federal lands that were not sold under subsection (a) and the
			 reasons such lands were not sold; and
				(2)an updated inventory of all identified
			 Federal lands.
				(e)DefinitionsIn
			 this section:
				(1)Identified
			 Federal lands
					(A)The term identified Federal
			 lands means Federal lands that are—
						(i)under the
			 administrative jurisdiction of the Secretary;
						(ii)located in States
			 where more than 50 percent of the total land area is federally owned;
						(iii)suitable for
			 disposal; and
						(iv)not
			 described in subparagraph (B).
						(B)The term
			 identified Federal lands does not include the following:
						(i)Lands not
			 identified for disposal an the applicable land use plan.
						(ii)Lands subject to
			 a Recreation and Public Purpose conveyance application.
						(iii)Lands identified
			 for State selection.
						(iv)Lands identified
			 for Indian tribe allotments.
						(v)Lands identified
			 for local government use.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				6.Federal program
			 sunset
			(a)Requirement To
			 reauthorize Federal programsNot later than 90 days after the date of
			 the enactment of this Act, the Director of the Office of Management shall
			 submit a plan to Congress that provides for the phased-in expiration of all
			 Federal programs every three years. Any Federal program that is scheduled to
			 expire under the plan must be reauthorized.
			(b)No funding
			 through a continuing resolutionEach program that is reauthorized
			 pursuant to subsection (a) may not be funded through a continuing
			 resolution.
			(c)Public
			 recommendation and signed statementNot later than the date on
			 which the head of each executive agency submits an appropriation request for
			 such agency under section 1108 of title 31, United States, Code, the head of
			 each executive agency shall—
				(1)make a public
			 recommendation for each Federal program of such agency, including a
			 determination for the reasons each such program exists; and
				(2)submit a signed
			 statement to Congress for each such Federal program as follows: As the
			 head of the executive agency responsible for this Federal program, I have
			 reviewed its purpose, mandate, and necessity, and I recommend that Congress
			 appropriate funding so that the Federal program can continue for the next
			 fiscal year. It is my professional judgment that such Federal program in
			 question serves a significant purpose for which the United States taxpayer is
			 well-served in the use of such taxpayer’s money to fund the program..
				
